                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE

   UNITED STATES OF AMERICA                         )
                                                    )       No. 3:16-CR-20
   v.                                               )
                                                    )       Judge Collier
   MARK HAZELWOOD                                   )


                                               ORDER

              Before the Court is a motion by Defendant Mark Hazelwood to modify his bail to allow

   him to visit his late daughter’s mausoleum on Christmas Eve, December 24, 2019, and to attend

   church services on Christmas Day, December 25, 2019, at 11:00 a.m. (Doc. 910.) Defendant

   notes that he has previously been permitted to visit his late daughter’s mausoleum and attend

   church services on Easter without incident. (Id.) The Government does not object to Defendant’s

   motion and defers to the Court. (Id.) Defendant’s supervising pretrial services officer also defers

   to the Court. (Id.)

              For good cause shown, the motion (Doc. 910) is GRANTED. Defendant may visit his late

   daughter’s mausoleum on December 24, 2019, and may attend church on December 25, 2019,

   following the procedures outlined in his motion and any other directions from his pretrial services

   officer.


              SO ORDERED.

              ENTER:

                                                        /s/____________________________
                                                        CURTIS L. COLLIER
                                                        UNITED STATES DISTRICT JUDGE




Case 3:16-cr-00020-CLC-HBG Document 911 Filed 12/17/19 Page 1 of 1 PageID #: 22328
